Citation Nr: 0308807	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  01-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the right elbow.

2.  Entitlement to service connection for degenerative 
changes of the right glenohumeral joint.

3.  Entitlement to service connection for degenerative 
changes of the left glenohumeral joint.

4.  Entitlement to service connection for mild peripheral 
neuropathy, right hand.

5.  Entitlement to service connection for mild peripheral 
neuropathy, left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

REMAND

The veteran had active duty service from April 1965 to March 
1967.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, to notify a claimant of 
VA's inability to obtain certain evidence, and when necessary 
to decide a claim, afford the veteran a medical examination.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA concerning the 
issues remanded to the Board by the Court, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  The RO must apply the regulations 
implement pursuant to the VCAA, or the former regulations, 
whichever is most advantageous to the veteran.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, pursuant to this 
remand, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  As 
entitlement to service connection is at issue in this case, 
the veteran should be advised that medical evidence of 
continuity of symptomatology of the claimed disabilities 
after his separation from service would be probative of the 
claim.

Furthermore, the Board is of the opinion that VA examinations 
are necessary, as the most recent examinations were conducted 
in May 2000 and the reports of such examinations are 
equivocal about the etiology of the veteran's symptoms of 
arthritis and peripheral neuropathy.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities that are the subjects of this 
remand.  The RO should take all necessary 
steps to obtain any pertinent records that 
are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the etiology of his current disabilities 
from the disorders which are the subjects 
of his claim.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
The examiner should comment specifically 
on whether it is as likely as not that 
the claimed disorders are related to a 
disease or injury the veteran incurred 
during his active  military service, and 
specifically to cold injury, as the 
veteran has claimed.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




